DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed on 17 February 2021, claims priority to US provisional application 62/978,152, filed 18 February 2020.

Specification
The disclosure is objected to because of the following informalities: 
The instant specification page 2, paragraph [010] contains reference to the antibodies “mogalizumab” and “mogalizumab-kpkc”. These antibodies are known in the art as mogamulizumab and mogamulizumab-kpkc, which are humanized antibodies targeting CCR4. The antibodies are also referenced as mogamulizumab and mogamulizumab-kpkc in the instant specification on page 10, paragraph [039]. It is considered that the antibodies recited instant specification paragraph [010] have a spelling error. Appropriate clarification/correction is required.



Claim Objections
Claim 7 is objected to because of the following informalities:  The instant claim is drawn to the method of claim 6, and further claims that “the antibody is mogalizumab, mogalizumab-kpkc, or KH-4F5”. These antibodies are known in the art as mogamulizumab and mogamulizumab-kpkc, which are humanized antibodies targeting CCR4. The antibodies are also referenced as mogamulizumab and mogamulizumab-kpkc in the instant specification on page 10, paragraph [039]. It is considered that the antibodies recited in claim 7 have a spelling error. Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure, while being enabling for treating or preventing organ injuries associated with the CCR4 chemokine receptor by administering a CCR4 chemokine receptor inhibitor or antagonist, does not reasonably provide enablement for the treatment or prevention of injury to any organ caused by any means, as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
	Claim 1 is drawn to a method of treating or preventing organ injury in a subject comprising administering to the subject an effective amount of a CCR4 chemokine receptor inhibitor or antagonist. In the broadest reasonable interpretation of the claim, the organ injury could be to any organ, caused by any means, and the patient population could be interpreted as encompassing the entire world population; that is, every living person is at risk of incurring an organ injury. 
The specification states that “the terms ‘treat’, ‘treatment’, or ‘therapy’ (as well as different forms thereof) refer to therapeutic treatment, including prophylactic or preventative measures, wherein the object is to prevent or slowdown (lessen) an undesired physiological change associated with a disease or condition” and “Those in need of treatment include those already with the disease or condition as well as those prone to having the disease or condition or those in which the disease or condition is to be prevented” (page 5, [024]). 
The disclosure does not clarify which organ injuries could be treated through the administration of a CCR4 inhibitor or antagonist nor does it further clarify how a skilled artesian would identify a subject as being at risk of an organ injury such that the injury might be prevented through administration of a CCR4 inhibitor or antagonist. Overall, the disclosure does not define how a skilled artesian, who is anticipated to have an advanced degree and/or multiple years of experience in a scientific/medical field, would select individuals from the population as being able to benefit from the disclosed method as a preventative measure for organ injury or under what conditions the organ injury could be treated with a CCR4 inhibitor or antagonist. 
Furthermore, the state of the art around the effective filing date of the claimed invention does not support the claim that any organ injury, incurred in any manner, could be treated or prevented through the administration of a CCR4 inhibitor or antagonist. For example, the following references discuss types of organ injuries and methods of treating and preventing the organ injuries around the time of the effective filing date of the claimed invention:
Sawhney, C., et al (2014) Critical care issues in solid organ injury: Review and experience in a tertiary trauma center Saudi Journal of Anesthesia 8(S1); S29-S35 provides a review describing a clinic’s two-year experiences with critical care concerns regarding solid organ injury (abstract, background). Sawhney teaches that solid organs such as the liver, spleen, and kidneys are susceptible to tear or laceration by trauma to the abdomen, back, or flank regions and can cause extensive bleeding (page S29, left column, paragraph 1). Sawhney discloses that retrospective case record analysis of solid organ injury over two years showed that in their level 1 trauma center there were about 6500 annual admissions and a large number of trauma referrals (page S29, right column, paragraph 2). Sawhney teaches treatments including surgical, non-operative management, and angioembolization as well as blood transfusions (page S30, left column, paragraph 1). Sawhney teaches mechanism of injuries including penetrating injuries and blunt force injuries (Figure 2, page S30).
Harjola, V.P., et al. (2017) Organ dysfunction, injury and failure in acute heart failure: from pathophysiology to diagnosis and management. A review on behalf of the Acute Heart Failure Committee of the Heart Failure Association (HFA) of the European Society of Cardiology (ESC) Eur J Heart Fail. 19(7); 821-836 provides a review pertaining to the current understanding of the presentation and management of organ impairment in the context of acute heart failure (AHF) including organ injury (abstract). Harjola teaches that AHF is characterized by acute or subacute deterioration in cardiac function resulting from numerous possible underlying heart diseases and precipitating factors (page 3, introduction, paragraph 1). Harjola teaches that congestion is the predominant clinical profile in most patients with AHF and that a smaller proportion presents with peripheral hypoperfusion or cardiogenic shock. Harjola further teaches that congestion of hypoperfusion can lead to organ injury, impairment, and ultimately, the failure of target organs such as the heart, lungs, kidneys, liver, intestine, and the brain which are associated with increased mortality (page 3, introduction, paragraph 1). Harjola teaches that congestion is caused by elevated filing pressure (page 3, haemodynamic mechanisms of organ injury; congestion caused by elevated filing pressure, paragraph 1) and that hypoperfusion is associated with low systolic blood pressure and mean arterial pressure (page 4, organ hypoperfusion). Harjola teaches treatments and injury preventions including supplementary oxygen and ventilation (page 11, the use of diuretics (page 12), vasodilators, vasopressors, intropes and inodilators (page 13). 

Goldstein, L.B. (2006) Primary Prevention of Ischemic Stroke. A guideline from the American heart association/ American stroke association stroke council: cosponsored by the Atherosclerotic Peripheral Vascular Disease Interdisciplinary Working Group; Cardiovascular Nursing Council; Clinical Cardiology Council; Nutrition, Physical Activity, and Metabolism Council; and the Quality of Care and Outcomes Research Interdisciplinary Working Group Stroke 37; 1583-1633 provides an overview of the evidence on various established and potential stroke risk factors and provides recommendations for reduction of stroke risk (page 1583, background and purpose). Goldstein teaches that there are nonmodifiable risk factors for strokes including age, sex, low birth weight, race/ethnicity, and genetic factors as well as documented modifiable risk factors including hypertension, exposure to cigarette smoke, diabetes, atrial fibrillation and other cardiac conditions, dyslipidemia, carotid artery stenosis, sickle cell disease, postmenopausal hormone therapy, poor diet, physical inactivity, obesity, alcohol abuse, drug abuse, oral contraceptive use, sleep-disordered breathing, migraine headache, hyperhomocysteinemia, elevated lipoprotein(a), elevated lipoprotein-associated phospholipase, hypercoagulability, inflammation and infection. Goldstein also reviews data on the use of aspirin for primary stroke prevention (abstract, results). 

The references above not only fail to provide guidance regarding the use of a CCR4 inhibitor as a means to prevent the organ injuries discussed, but they also teach a wide range of causes, treatments, and potential preventative measures that fall outside of the use of a CCR4 inhibitor. Additionally, the working examples in the disclosure do not demonstrate the use of a CCR4 inhibitor in the treatment of these organ injuries. As there is no disclosure in the application, or in the art, suggesting that treatment with a CCR4 inhibitor or antagonist could be used to prevent or treat any and every organ injury, incurred in any manner, such an assertion is beyond the scope of the instantly claimed invention.
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to determine which individuals could benefit from the method as claimed. Based on this, claim 1 was determined not to meet the enablement requirement of 35 USC 112a. 

 Claims 2-4, 6-18 and 20 are rejected by virtue of their dependency on rejected claim 1.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim recites the limitation "exposing the CCR4 inhibitor or antagonist to the tissue or organ ex vivo prior to transplantation into the subject".  There is insufficient antecedent basis for “the tissue or organ” limitation in the claim. The claim is dependent on the method of claim 6 and stems from independent claim 1. Claim 1 is drawn to a method for treating or preventing organ injury, delayed type hypersensitivity, graft-versus-host disease or allograft rejection in a subject comprising administering to the subject an effective amount of a CCR4 chemokine receptor inhibitor or antagonist. Claim 6 further limits the CCR4 antagonist to a small molecule or an antibody. The claims on which claim 20 depends do not refer to a “tissue or organ” that is to be transplanted which could be reasonably interpreted as being the subject of the reference in claim 20. While it is appreciated that this is likely a reference to a tissue or organ that is transplanted resulting in the injury and rejections listed in claim 1, appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 7,202,249 B2 (Purandare, A.V.) 10 April 2007.

Regarding claim 1, Purandare teaches a method for treating or preventing graft-versus-host disease or allograft rejection in a subject (column 12, lines 18-22 and lines 39-40, “diseases and conditions associated with inflammation, infection, and cancer can be treated or prevented with the compositions of the present invention. Diseases and conditions mediated by CCR4 include…graft rejection (including allograft rejection and graft-v-host disease)”).
Purandare further teaches that the method comprises administering to the subject an effective amount of a CCR4 chemokine inhibitor or receptor antagonist (column 7, [9], “the present invention provides a method for the treatment or prevention of solid organ transplant rejection comprising: administering a therapeutically effective amount of the pharmaceutical composition of the invention”; column 3, lines 65-67, “the compounds of the present invention are effective antagonists of the CCR4 chemokine receptor”). 

Regarding claim 6, Purandare teaches the method of claim 1 as discussed above. 
Purandare further teaches that the CCR4 antagonist is a small molecule (disclosed as Formula (I), column 4, lines 3-53). 

Regarding claim 14, Purandare teaches the method of claim 6 as discussed above.
Purandare further teaches that the CCR4 antagonist is administered orally to the subject (column 20, lines 16-18, “the compounds of the formula I may be administered by any suitable means, for example, orally, such as in the form of tablets, capsules…”).

Regarding claim 15, Purandare teaches the method of claim 6 as discussed above.
Purandare further teaches that the CCR4 antagonist is administered parenterally to the subject (column 21, lines 1-3, “exemplary compositions for parenteral administration include injectable solutions or suspensions which may contain, for example,…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,202,249 B2 (Purandare, A.V.) 10 April 2007 as applied to claim 1 above, and in further view of Trujillo, G., et al (2008) A novel mechanism for CCR4 in the regulation of macrophage activation in bleomycin-induced pulmonary fibrosis The American Journal of Pathology 172(5); 1209-1221.

Regarding claim 2, Purandare teaches the method of claim 1 as discussed above.
Purandare further teaches that the CCR4 antagonist can be used to treat “hypersensitivity lung diseases and the like” (column 12, line 35). Purandare teaches that CCR4 is a chemokine receptor that partners with the ligands macrophage derived chemokine (MDC) and thymus and activation-regulated chemokine (TARC), both of which are members of the beta or CC class of chemokines. Purandare further teaches that a CCR4 antagonist is expected to prevent recruitment of CD4+ Th2 polarized T cells to sights of inflammation by blocking the chemotaxis and cellular activation (column 2, lines 14-26). Purandare teaches that in vivo studies have demonstrated the potential of CCR4 as a therapeutic target and that treatment with antibodies specific for either TARC or MDC are effective in blocking allergic airway inflammation and hyperresponsiveness in mice (column 2, lines 27-30). 
Purandare, however, does not disclose that the CCR4 is used to treat an organ injury, specifically a lung injury.
Trujillo teaches that macrophage polarization into M1 or M2 phenotypes dictates the nature, duration, and severity of an inflammatory response and examined the role of CC chemokine receptor 4 (CCR4) in macrophage polarization during pulmonary oxidative injury in wild-type [WT (CCR4+/+)] and CCR4-defficient (CCR4-/-) mice. Trujillo teaches that intrapulmonary administration of bleomycin sulfate provoked lethal inflammatory and fibrotic responses in WT (CCR4+/+) mice, but such responses were absent in CCR4 -/- mice. Trujillo teaches that results demonstrate that activation of CCR4 in macrophages plays a central role in free radical-induced pulmonary injury and repair (abstract).
Trujillo teaches that one consequence of chemokine activity in the fibrotic lung appears to be the persistence of a Th2-type cytokine microenvironment, which favors a number of profibrotic events including proliferation, differentiation, and synthetic properties of fibroblasts, epithelial cells, T cells, and macrophages (page 1209, right column, paragraph 2). Trujillo further teaches that several studies of clinical samples and animal models of pulmonary fibrosis have implicated CCR4 in fibrosis of the lung and elsewhere (page 1210, left column, paragraph 1). 
Trujillo concludes stating that “these data support therapeutically targeting CCR4 during the inflammatory phase that predispose the lung to progressive and lethal fibrosis” and that “targeting CCR4 may be a particularly relevant approach to the recent clinical evidence that describes acute exacerbations in IPF [idiopathic pulmonary fibrosis]” (page 1219, left column, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Purandare for the treatment of organ injury, particularly lung injury, as taught by Trujillo. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success in doing so as Trujillo teaches that therapeutically targeting CCR4 may be a particularly relevant approach in the treatment pulmonary injury and repair (abstract).

Regarding claim 3, Purandare and Trujillo teach the method of claim 2 as discussed above. 
Trujillo further teaches that the lung injury is pulmonary fibrosis (page 1210, left column, paragraph 1).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,202,249 B2 (Purandare, A.V.) 10 April 2007 as applied to claim 1 above, and in further view of Huser, N., et al (2005) CCR4-deficient mice show prolonged graft survival in a chronic cardiac transplant rejection model European Journal of Immunology 35; 128-138.

Regarding claim 4, Purandare teaches the method of claim 1 as discussed above. 
Purandare, however, does not disclose that the allograft rejection is of a kidney, heart, liver, lung, extremity, face, or pancreas. 
Huser investigated the role of chemokine receptor 4 (CCR4) in acute and chronic cardiac allograft rejection in mice. Huser teaches that allogenic hearts were transplanted into CCR4 deficient (CCR4 -/-) and control recipients and that reverse transcription-PCR showed transcription of macrophage-derived chemokine (MDC) and thymus and activation-regulated chemokine (TARC), the cognate chemokine ligands of CCR4, within the graft (abstract). Huser teaches that in acute rejection models, “allograft survival in CCR4-deficient mice was slightly prolonged”(page 130, right column, paragraph 1). Huser further teaches that in a gallium nitrate chronic cardiac allograft rejection model, cardiac graft survival was significantly prolonged in CCR4-/- recipients (abstract). 
Huser concludes their study stating that “we provide evidence that the chemokine receptor CCR4, in addition to its known functions in septic shock and in the recruitment of memory T cells to cutaneous areas, plays an important role in chronic transplant rejection, and, specifically, is involved in the recruitment of NK1.1+ CD3+ NKT cells into cardiac allografts” (page 135, right column, paragraph 2). Huser teaches that “taken together, these findings suggest a possible strategy to improve graft survival by targeting CCR4 function presumably in combination with other chemokines or chemokine receptors known to be involved in allograft rejection” (page 135, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the method taught by Purandare for the treatment or prevention of allograft rejection such as the rejection of a transplanted heart as taught by Huser. A skilled artesian would have been motivated to make this combination and would have had a reasonable expectation of success as Huser is teaching that targeting CCR4 is a potential strategy to treat or prevent allograft rejection of a transplanted organ such as a heart.

Regarding claim 11, Purandare and Huser teach the method of claim 4 as discussed above.
Purandare further teaches that the CCR4 antagonist is administered in combination with anti-inflammatory agents such as prednisone and dexamethasone (column 22, lines 17-19) as well as anti-proliferative agents including cyclosporin A, and FK506 (column 23, lines 45-47).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,202,249 B2 (Purandare, A.V.) 10 April 2007 as applied to claims 1 and 6 above, and in further view of Ketcham, J.M., et al (2018) CCR4 antagonists inhibit Treg trafficking into the tumor microenvironment ACS Med. Chem. Lett 9; 953-955.

Regarding claim 7, Purandare teaches the method of claim 6 as discussed above.
Purandare teaches a small molecule antagonist of CCR4 (column 3, lines 65-67) for the treatment of diseases and conditions associated with inflammation, infection, and cancer (column 12, lines 18-22).
Purandare, however, teaches that the CCR4 antagonist is a small molecule and does not disclose that the CCR4 antagonist is an antibody selected from those listed in instant claim 7. 
Ketcham developed a series of potent, orally bioavailable small molecule antagonists of CCR4 in an effort to block recruitment of Tregs into the tumor microenvironment for the treatment of cancers (abstract). Ketchman teaches that CCR4 is a G protein-coupled receptor (GPCR) that is highly expressed on the most immunosuppressive CD4+CD25+, and FOXP3+ regulatory T cells (Treg) (page 953, left column, paragraph 2). While Ketchman focused their study on the use of CCR4 antagonists to affect Treg migration to the tumor microenvironment, Ketchman also teaches that earlier studies of CCR4 antagonists were developed to suppress Th2 migration for inflammatory disorders (page 953, paragraph bridging right and left column).
Ketchman teaches that in addition to small molecule antagonists, a cell depleting monoclonal antibody recognizing CCR4, mogamulizumab (KY-0761, Kyowa Hakko Kirin Co., Ltd.), has been in several clinical trials. Ketchman teaches that in 2014, mogamulizumab received approval for the treatment of hematological malignancies and lymphoma in Japan (page 953, right column, paragraph 4). Ketchman teaches that the FDA has approved the use of mogamulizumab for the treatment of two subtypes of cutaneous T-cell lymphoma, mycosis fungoides, and Sezary syndrome, making it the first approved biologic to target CCR4 (page 954, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an anti-CCR4 antibody, particularly mogamulizumab, in the method taught by Purandare in place of the small molecule antagonist. A skilled artesian would have been motivated to make this substitution in order to attain the benefits of blocking CCR4 while using an antibody that has been tested in patients in clinical trial. While Ketchman teaches that mogamulizumab has been approved by the FDA for administration to patients for the treatment of certain types of cancer, a skilled artesian would expect to have a reasonable expectation of success in using the antibody for the treatment or prevention of the conditions taught by Purandare as the antibody is inhibiting the same CCR4 pathways. 
This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches KSR exemplary rationales that may support a conclusion of obviousness including (B) simple substitution of one known element for another to obtain predictable results. In this case the substitution of the small molecule CCR4 antagonist for an anti-CCR4 antibody would be a simple substitution of one known element for another which would lead the predictable result of antagonizing the CCR4 pathway.

Regarding claim 8, Purandare teaches the method of claim 6 as discussed above. 
Purandare teaches a small molecule antagonist of CCR4 (column 3, lines 65-67) of formula (I) (column 5, lines 1-25) for the treatment of diseases and conditions associated with inflammation, infection, and cancer (column 12, lines 18-22).
While Purandare teaches that the CCR4 antagonist is a small molecule, Purandare does not disclose that the small molecule is selected from those listed in instant claim 8. 
Ketcham developed a series of potent, orally bioavailable small molecule antagonists of CCR4 in an effort to block recruitment of Tregs into the tumor microenvironment for the treatment of cancers (abstract). Ketchman teaches that CCR4 is a G protein-coupled receptor (GPCR) that is highly expressed on the most immunosuppressive CD4+CD25+, and FOXP3+ regulatory T cells (Treg) (page 953, left column, paragraph 2). While Ketchman focuses their study on the use of CCR4 antagonists to affect Treg migration to the tumor microenvironment, Ketchman also teaches that earlier studies of CCR4 antagonists were developed to suppress Th2 migration for inflammatory disorders (page 953, paragraph bridging right and left column).
Ketchman teaches that until late 2017, the most advanced CCR4 antagonist to be involved in clinical trials was a class II antagonist from GlaxoSmithKline, GSK2239633, which was studied in healthy volunteers with asthma as a possible therapeutic limitation. Ketchman further teaches that AstraZenca had recently disclosed two Class II antagonists as preclinical candidates, AZD-1678 and AZD-2098 (page 953, right column, paragraph 3). Ketchman also teaches small molecules BMS-397 (Figure 3, Class I antagonist on the right), and FLX475 (page 954, left column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used one of the small molecule CCR4 antagonists taught by Ketchman in the method taught by Purandare in place of the small molecule antagonist disclosed by Purandare. A skilled artesian would have been motivated to make this substitution in order to attain the benefits of blocking CCR4 while using previously developed and tested small molecules that antagonize CCR4. While Ketchman focuses on the administration of these small molecules to patients for the treatment of certain types of cancer, a skilled artesian would expect to have a reasonable expectation of success in using the small molecules for the treatment or prevention of the conditions taught by Purandare as they interfere with the same CCR4 pathways. 
This conclusion of obviousness is further supported by MPEP 2141 (III) which teaches KSR exemplary rationales that may support a conclusion of obviousness including (B) simple substitution of one known element for another to obtain predictable results. In this case the substitution of one small molecule CCR4 antagonist for another would be a simple substitution of one known element for another which would lead the predictable result of antagonizing CCR4.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,202,249 B2 (Purandare, A.V.) 10 April 2007 as applied to claim 1 above, and in further view of Ingulli, E. (2010) Mechanism of cellular rejection in transplantation Pediatr Nephrol 25; 61-74.
Purandare teaches the method of claim 1 as discussed above.
Purandare further teaches that the CCR4 antagonists can be administered alone or in combination with other chemokine receptor modulators or other suitable therapeutic agents useful in the treatment of the target disorders. Purandare teaches that suitable anti-inflammatory agents for use in combination with the compounds include CTLA4-Ig agonists/antagonists (column 21, lines 40-44; column 22, lines 17-19 and 22-23).
Purandare, however, does not explicitly provide motivation select a CTLA4 inhibitor as the additional therapeutic. 
Ingulli provides a review summarizing the current literature on allorecognition, costimulation, memory T cells, T cell migration, and their role in both acute and chronic graft destruction. Ingulli teaches that an in depth understanding of the cellular mechanisms that result in both acute and chronic allograft rejection will provide new strategies and targeted therapeutics capable of inducing long-lasting, allograft-specific tolerance (abstract). Ingulli further teaches that T cell activation is central to graft rejection and that tissue destruction occurs due to direct T cell-mediated lysis of graft cells, T cell activation of accessory cells, alloantibody production and/or complement activation (page 64, left column, paragraph 4). Ingulli teaches that one of the most intensely studied costimulatory pathways involved in allo-T cell activation is the CD28/B7 pathway. Ingulli further teaches that CTLA4 is a homolog to CD28 and is up-regulated on activated T cells and binds to CD80 and CD86 with greater affinity than CD28, which Ingulli teaches lowers the threshold of TCR signaling to promote T cell proliferation, cytokine production, and differentiation. Ingulli teaches that several groups have shown in animal models that blocking CD28 signaling on T cells blocks both acute and chronic allograft rejection and can induce anergy (page 64, right column, paragraph 2).
Ingulli teaches that costimulatory blockade offers selective but long-lasting, graft-specific immunosuppression without nephrotoxicity and the possibility of inducing tolerance. The first pathway taught to be targeted was the CD28 pathway and, in an attempt to block CD28 signaling, a soluble fusion protein was developed that consists of the extracellular binding domain of CTLA4 fused with the Fc domain of human immunoglobulin (Ig)G1, creating abatacept (CTLA4Ig). Ingulli teaches that abatacept binds to both CD80 and CD86, blocking CD28 engagement and T cell activation (page 65, left column, paragraph 2).
Based on the teachings of Ingulli, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen to combine the CCR4 antagonist taught by Purandare with a CTLA-4 inhibitor, such as abatacept. A skilled artesian would have been motivated to select a CTLA-4 inhibitor from Purandare’s list of potential drug combinations in order to manipulate a signaling pathway that is known to be critical in immune response and allograft rejection. Furthermore, a skilled artesian would have been motivated to use abatacept as it has been demonstrated to block CD28 engagement and T cell activation which Ingulli teaches is central to graft rejection and tissue destruction.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,202,249 B2 (Purandare, A.V.) 10 April 2007 as applied to claim 6 above.
Purandare teaches the method of claim 6 as discussed above.
Purandare further teaches that the CCR4 antagonist is administered in an amount comprising from about 0.0001 to 500 mg/kg of body weight of active compound per day, which may be administered in a single dose or in the form of individual divided doses, such as from 1 to 5 times per day (column 21, lines 24-28). 
Purandare teaches that “the effective amount of a compound of the present invention may be determined by one of ordinary skill in the art” (column 21 lines 22-24) and that “it will be understood that the specific dose level and frequency of dosage for any particular subject may be varied and will depend on a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the species, age, body weight, general health, sex and diet of the subject, the mode and time of administration, rate of excretion, drug combination and severity of the particular condition” (column 21, lines 28-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the dosages disclosed by the Purandare and the claimed dosages because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
Furthermore, while Purandare teaches a wide range of dosages, it is also taught that specific dose level and frequency is varied depending on the subject as well as the specific compound that is being employed. The exact dosages and ranges would be determined via routine optimization that is commonly performed in the field during therapy.
	MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
		

Claims 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,202,249 B2 (Purandare, A.V.) 10 April 2007 as applied to claim 6 above, and in further view of US 2010/0135992 A1 (Rother, R.P., et al) 3 June 2010.

Regarding claim 16, Purandare teaches the method of claim 6 as discussed above.
Purandare further teaches that “it will be understood that the specific dose level and frequency of dosage for any particular subject may be varied and will depend on a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the species, age, body weight, general health, sex and diet of the subject, the mode and time of administration, rate of excretion, drug combination and severity of the particular condition” (column 21, lines 28-36). 
	Purandare, however, does not disclose that the CCR4 antagonist is administered for between about 1 to about 180 days. 
	Rother discloses methods of prolonging survival of allotransplanted cells, tissues, or organs (abstract). Rother teaches that examples of allograft organs include heart, liver, lung, kidney, pancreas, and skin (page 2, [0011]). Rother further teaches that acute rejection is a process of vascular and parenchymal injury mediated by T cells, macrophages, and antibodies that usually begins after the first week of transplantation. Rother teaches that T lymphocytes play a central role in acute rejection by responding to alloalogens causing direct lysis of graft cells (page 6, [0065]). Rother further teaches that chronic rejection is characterized by fibrosis with loss of normal organ structures occurring over prolonged periods; a process which can develop in any vascularized transplant within 6 months to a year after transplantation (page 6, [0066]). Rother teaches methods directed to the administration of an inhibitor of complement activity together with one or more immunosuppressants and/or immunosuppressive agents to prevent rejection and prolong transplant survival (abstract). Rother further teaches that the immunosuppressive drug inhibits T-cell activity and in certain embodiments comprises CTLA-4-Ig (page 2, [0016]). 
	Rother teaches that the therapy is administered chronically for at least 6 months (180 days) (page 27, 122.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the therapy in the method taught by Purandare for at least 180 days as taught by Rother. While Rother is not administering a CCR4 antagonist, a skilled artesian would be motivated to adopt the treatment methods taught by Rother as they are known practices in the art for the treatment of allograft rejection. Furthermore, a skilled artesian would have recognized that by administering the treatment for at least 6 months the risk of acute rejection would be reduced.

Regarding claim 17, Purandare teaches the method of claim 6 as discussed above.
Purandare further teaches that “it will be understood that the specific dose level and frequency of dosage for any particular subject may be varied and will depend on a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the species, age, body weight, general health, sex and diet of the subject, the mode and time of administration, rate of excretion, drug combination and severity of the particular condition” (column 21, lines 28-36). 
	Purandare, however, does not disclose that the CCR4 antagonist is administered for an indefinite period of time to maintain inhibition of transplant rejection. 
	Rother discloses methods of prolonging survival of allotransplanted cells, tissues, or organs (abstract). Rother teaches that examples of allograft organs include heart, liver, lung, kidney, pancreas, and skin (page 2, [0011]). Rother further teaches that acute rejection is a process of vascular and parenchymal injury mediated by T cells, macrophages, and antibodies that usually begins after the first week of transplantation. Rother teaches that T lymphocytes play a central role in acute rejection by responding to alloalogens causing direct lysis of graft cells (page 6, [0065]). Rother further teaches that chronic rejection is characterized by fibrosis with loss of normal organ structures occurring over prolonged periods; a process which can develop in any vascularized transplant within 6 months to a year after transplantation (page 6, [0066]). Rother teaches methods directed to the administration of an inhibitor of complement activity together with one or more immunosuppressants and/or immunosuppressive agents to prevent rejection and prolong transplant survival (abstract). 
	Rother teaches that the therapy is administered chronically for the remaining life-time of the mammal (page 27, 125.). A skilled artesian would recognize that Rother’s teaching of “the remaining life-time of the mammal” meets the instant claim limitation of “indefinite period of time”.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the therapy in the method taught by Purandare for an indefinite period of time as taught by Rother. While Rother is not administering a CCR4 antagonist, a skilled artesian would be motivated to adopt the treatment methods taught by Rother as they are known practices in the art for the treatment of allograft rejection. Furthermore, a skilled artesian would have recognized that by administering the treatment for an indefinite period of time the risk of chronic transplant rejection, which Rother teaches can start anywhere from 6 months to a year after transplant, would be reduced. 

Regarding claim 18, Purandare teaches the method of claim 6 as discussed above.
Purandare, however, does not disclose that the CCR4 antagonist is administered to the subject prior to a tissue or organ transplant. 
Rother discloses methods of prolonging survival of allotransplanted cells, tissues, or organs (abstract). Rother teaches that examples of allograft organs include heart, liver, lung, kidney, pancreas, and skin (page 2, [0011]). Rother teaches methods directed to the administration of an inhibitor of complement activity together with one or more immunosuppressants and/or immunosuppressive agents to prevent rejection and prolong transplant survival (abstract). 
Rother further teaches that administration of the inhibitors is preferably performed before the time of the allograft transplantation or at the time of transplantation with administration continuing in a chronic fashion (page 10, [0100]). Rother further teaches the practice of administering therapy prior to a tissue or organ transplant in an example in which the rats had been presensitized to a cardiac allograft they were receiving and were administered cyclosporin A beginning two days prior to transplant. The treatment was then continued until the time of graft rejection (page 9, [0090]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the therapy in the method taught by Purandare prior to a tissue or organ transplant as taught by Rother. While Rother is not administering a CCR4 antagonist, a skilled artesian would be motivated to adopt the treatment methods taught by Rother as they are known practices in the art for the treatment of allograft rejection. 

Regarding claim 20, Purandare teaches the method of claim 6 as discussed above.
Purandare, however, does not disclose that that the CCR4 antagonist is exposed to a tissue or organ ex vivo prior to transplantation into the subject. 
Rother discloses methods of prolonging survival of allotransplanted cells, tissues, or organs (abstract). Rother teaches that examples of allograft organs include heart, liver, lung, kidney, pancreas, and skin (page 2, [0011]). Rother teaches methods directed to the administration of an inhibitor of complement activity together with one or more immunosuppressants and/or immunosuppressive agents to prevent rejection and prolong transplant survival (abstract). 
Rother further teaches that there have been suggestions of using complement inhibitors to treat the vascular endothelium of organs and tissues to be transplanted. Rother teaches that in order to do so the inhibitors would be added to the perfusate or storage medium to protect the vascular lining cells from ongoing complement activation during in vitro storage. Rother further teaches that the organ or tissue would be protected from the cytolytic and thrombotic effects arising from complement activation initiated upon transplantation, thereby circumventing complement mediated acute rejection (page 9, [0091]). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Purandare with those of Rother and expose the CCR4 antagonist to the tissue or organ ex vivo prior to transplantation into the subject. A skilled artesian would have been motivated to make this combination in order to protect the tissue or organ from rejection that would be initiated immediately upon transplantation. Based on the teachings of Rother, a skilled artesian would recognize that by doing so acute rejection could potentially be avoided.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                         
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658